PROB 12C                                                                              Report Date: October 15, 2018
(6/16)

                                       United States District Court                                  FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                            Oct 15, 2018
                                        Eastern District of Washington                          SEAN F. MCAVOY, CLERK


                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Zenon Simiano                             Case Number: 0980 4:14CR06017-EFS-1
 Address of Offender:                       Kennewick, Washington 99336
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: December 19, 2014
 Original Offense:        Distribution of Controlled Substance - Methamphetamine, 21 U.S.C. § 841(a)(1),
                          841(b)(1)(B)(viii)
 Original Sentence:       Prison - 60 months;                Type of Supervision: Supervised Release
                          TSR - 48 months
 Asst. U.S. Attorney:     Patrick J. Cashman                 Date Supervision Commenced: February 14, 2018
 Defense Attorney:        John Barto McEntire, IV            Date Supervision Expires: February 13, 2022


                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 05/24/2018, 06/06/2018, 06/25/2018, 06/29/2018, 08/24/2018, 09/12/2018, and 10/10/2018.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

           10           Special Condition #19: Defendant shall abstain from the use of illegal controlled
                        substances, and must submit to urinalysis and sweat patch testing, as directed by the
                        supervising officer, but no more than 6 tests per month, in order to confirm continued
                        abstinence from these substances.

                        Supporting Evidence: The offender is considered to be in violation of his period of
                        supervised release by failing to report for random urinalysis testing on October 10, 2018.

                        On February 20, 2018, the offender signed his Judgement in a Criminal Case, indicating he
                        understood he was not to use illegal controlled substances and that he would be subject to
                        urinalysis testing.

                        On October 1, 2018, the offender signed a new Treatment Services Contract Program Plan
                        indicating he understood he was to call Merit Recourse Services every day and report to their
                        office for random drug testing when the color brown was called.
Prob12C
Re: Simiano, Zenon
October 15, 2018
Page 2

                      Merit Resource Services provided the undersigned a drug testing sheet stating the offender
                      failed to report to their office for random testing on October 10, 2018.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this petition
in future proceedings with the violations previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     10/15/2018
                                                                            s/David L. McCary
                                                                            David L. McCary
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                            Signature of Judicial Officer
                                                                              October 15, 2018


                                                                            Date
